COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH


NO. 2-05-282-CR


RUBEN VASQUEZ                                                                  APPELLANT

V.

THE STATE OF TEXAS                                                                  STATE

------------

FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

------------

MEMORANDUM OPINION 1

------------
        On July 1, 2005, Appellant Ruben Vasquez entered a plea of guilty to
felony theft of $1,500 to $20,000.  Pursuant to a plea bargain agreement, the
trial court sentenced Vasquez to nine months' confinement.  Also on July 1,
2005, the trial court entered its certification of defendant's right to appeal in
accordance with rule 25.2(a)(2).  See Tex. R. App. P. 25.2(a)(2).  The
certification states that this “is a plea bargain case, and the Defendant has NO
right of appeal.”
        On July 20, 2005, Vasquez filed a pro se notice of appeal, and we
notified him that the certification indicating that he had no right to appeal had
been filed in this court and that this appeal would be dismissed unless he or any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  No response has
been filed. 
        Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those
matters that were raised by written motion filed and ruled on before trial or
after getting the trial court's permission to appeal.  Tex. R. App. P.
25.2(a)(2)(A)-(B).  According to the trial court's certification, neither of these
circumstances apply because it states that there is no right of appeal. 
        Because Vasquez has no right to appeal, we dismiss this appeal.  See
Tex. R. App. P. 43.2(f), 44.3. 
                                                          PER CURIAM

PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2005
 
NOTES
1. See Tex. R. App. P. 47.4.